DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-21 are currently pending in this application. 
Priority
3.	No foreign priority has been claimed. This applicant claims benefit to numerous applications (see specification) with the earliest filing date of 5/09/2016.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/07/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.        	The drawings submitted on 09/07/2021 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-9 and11-13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Judd US PUB # 2009/0093975.
With regards to claim 1, Judd US PUB # 2009/0093975 teaches a monitoring device for bearing analysis in an industrial environment, comprising: 
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors communicatively coupled to the data acquisition circuit; (paragraph 0094 & 0131)
a data storage for storing specifications and anticipated state information for a plurality of bearing types and buffering the plurality of detection values for a predetermined length of time; (Paragraph 0091& 0135) and
 a bearing analysis circuit structured to analyze buffered detection values relative to specifications and anticipated state information resulting in at least one bearing parameter. (figure 7-11)
With regards to claims 2, Judd US PUB # 2009/0093975 teaches the bearing parameter is at least one of a bearing performance parameter, a bearing health value, and a bearing life prediction parameter. (Figures 5-7)
With regards to claim 3, Judd US PUB # 2009/0093975 teaches a response circuit to perform at least one operation in response to the bearing parameter; and wherein the plurality of input sensors includes at least two sensors selected from a group consisting of a temperature sensor, a load sensor, an optical vibration sensor, an acoustic wave sensor, a heat flux sensor, an infrared sensor, an accelerometer, a tri-axial vibration sensor and a tachometer. (Paragraph 0094, 0131 & 0151)
With regards to claim 4, Judd US PUB # 2009/0093975 teaches a change in amplitude of at least one of the plurality of detection values; a change in frequency or relative phase of at 
With regards to claims 5, Judd US PUB # 2009/0093975 teaches at least one operation comprises issuing an alert, wherein the alert comprises at least one of: haptic, audible, or visual. (Alarms; Paragraph 0008, 005 & 0090)
With regards to claim 6, Judd US PUB # 2009/0093975 teaches the data storage circuit is responsive to the instruction to store additional data. (Paragraph 0035)
With regards to claim 7, Judd US PUB # 2009/0093975 teaches the data storage circuit is further structured to store specifications and anticipated state information for a plurality of types of bearings and buffering the plurality of detection values for a predetermined length of time. (Paragraph 0030-0032)
With regards to claim 8, Judd US PUB # 2009/0093975 teaches the data storage circuit is further structured to store agitator specifications, bearing specifications, anticipated state information for agitator bearings and buffering the plurality of detection values for a determined length of time. (Paragraph 0067)
With regards to claim 9, Judd US PUB # 2009/0093975 teaches the data storage circuit is further structured to store pump specifications, bearing specifications, anticipated state information for pump bearings and buffering the plurality of detection values for a determined length of time. (Paragraph 0032-0033)
With regards to claim 11, Judd US PUB # 2009/0093975 teaches the detection values are selected based on at least one of user input, a detected state, and a selected operating parameter for a machine. (Paragraph 0030)

While it is examiner position that the claim and the prior art are functionally equivalent.  It should be noted that the use a mux to determine inputs is well known in the art. See Board et al. US Pat 5,852,793 (Col. 4-5, lines 65-67 and 1-5)
With regards to claim 13, Judd US PUB # 2009/0093975 teaches the data acquisition circuit comprises at least two multiplexer circuits and the at least one operation comprises changing connections between the at least two multiplexer circuits. (user modify inputs, functionally equivalent; Paragraph 0030, 0032, 0062 and 0079)
9.	Claims 17-21 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by El-Refale et al. US Pat # 8,229,682.
With regards to claim 17, El-Refale et al. US Pat # 8,229,682 teaches a system for data collection, processing, and bearing analysis in an industrial environment comprising:
 a plurality of monitoring devices, each monitoring device comprising: (214, 254, 360; figure 4-5 & 7)
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors communicatively coupled to the data acquisition circuit; (361; figure 7) (Col. 6-7, lines 53-67 and 1-8) 
a streaming circuit for streaming at least a subset of the plurality of detection values to a remote learning system; (Col. 4,  lines 29-35)and 
a remote learning system including a bearing analysis circuit structured to analyze the plurality of detection values relative to a machine-based understanding of a state of at least one bearing. (Col. 4, lines 25-39)

With regards to claim 19, El-Refale et al. US Pat # 8,229,682 teaches the state of the at least one bearing is at least one of: an operating state, a health state, a predicted lifetime state, or a fault state. (Col. 4, lines 27-32)
With regards to claim 20, El-Refale et al. US Pat # 8,229,682 teaches the machine-based understanding is developed by providing inputs to a deep learning machine. (historical database built on; Col. 3 & 4, lines 60-65 25-27)
With regards to claim 21, El-Refale et al. US Pat # 8,229,682 teaches a plurality of streams of detection values for a plurality of bearings, and a plurality of measured state values for the plurality of bearings.(360; figure 7) (failure data/state and life data/state; Col. 3, lines 15-29)
Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 14:
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of claim 14 is the inclusion of the method steps of: filtering the detection values corresponding to the vibration sensor through a high pass filter where the filter is selected to eliminate vibrations associated with detection values associated with the tachometer. It is this feature found in the claim, as it is claimed in the combination that 
Claims 15-16 are allowed due to their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner's Note:
11. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 10 and 14 have been fully considered and are persuasive.  The rejections of claims 10 and 14-16 have been withdrawn. 
	With regards to the remaining claims, no specific arguments were presented. Therefore, it is assumed that the applicant is in agreement with the rejections and the rejections of the remaining claims have been maintained.   
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        October 21, 2021